DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11-12, 14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallman (2003/0154704).


Regarding claim 1, Dallman teaches an implement control system comprising: a control (35) operable in one or more of a first mode (lift), a second mode (fold up), and a third mode (movement of 50); at least one function switching mechanism (33) associated with the control; and an implement (16); wherein activation of the control is operative to move the implement in one or more of a first movement (lift), a second movement (fold up-paragraph [0007]), and a third movement (via 50) by only using two motions of the control; wherein the first mode is associated with the first movement of the implement; wherein the second mode is associated with the second movement of the implement; wherein the third mode is associated with the third movement of the implement (via 50); and wherein the at least one function switching mechanism (33) switches the control to one of the second mode and the third mode (activates 50).  

Regarding claim 2, Dallman teaches the control is a lever (35) moveable between a first position and a second position (Figure 4-5).  



Regarding claim 4, Dallman teaches the at least one function switching mechanism is one of a depressible button and a switch (33-paragraph [0017]).  

Regarding claim 7, Dallman teaches a first end and a second end defining a longitudinal direction therebetween (of 16), a first side and a second side defining a transverse direction therebetween, and a top and a bottom defining a vertical direction therebetween; and a longitudinal center axis extending between the first end and the second end; and wherein the first movement associated with the first mode is a generally vertical movement relative to the longitudinal center axis (lift mode).  

Regarding claim 8, Dallman teaches a first end and a second end defining a longitudinal direction therebetween, a first side and a second side defining a transverse direction therebetween, and a top and a bottom defining a vertical direction therebetween; and a longitudinal center axis extending between the first end and the second end; wherein the second movement (via 49) associated with the second mode is a generally transverse movement relative to the longitudinal center axis (vertically transverse to the longitudinal axis).  



Regarding claim 11, Dallman teaches the implement control system is provided on a compact tractor (10).  

Regarding claim 12, Dallman teaches a method of using an implement control system comprising: moving a control (35) of an implement control system between a first position and a second position (Figures 4-5) in a first mode to cause an implement to move in a first movement (via 28); switching, via at least one function switching mechanism (33), a function of the control from the first mode to at least one of (i) a second mode; and (ii) a third mode (activating 50); and moving the control between the first position and the second position in at least one of a (i) the second mode; and (ii) the third mode (after 33); wherein the control movement in the second mode is associated with a second movement of the 48implement (49); and wherein the control movement in the third mode is associated with a third movement of the implement (via 50).  



Regarding claim 18, Dallman teaches the implement control system  (of 16) includes a first end and a second end defining a longitudinal direction therebetween, a first side and a second side defining a transverse direction therebetween, a top and a bottom defining a vertical direction therebetween, and a longitudinal center axis extending between the first end and the second end; and wherein the first movement (via 28) comprises moving the implement in a generally vertical movement relative to the longitudinal center axis.  

Regarding claim 19, Dallman teaches the implement control system (of 16) includes a first end and a second end defining a longitudinal direction therebetween, a first side and a second side defining a transverse direction therebetween, a top and a bottom defining a vertical direction therebetween, and a longitudinal center axis extending between the first end and the second end; wherein the second movement comprises moving the implement in a generally transverse movement relative to the longitudinal center axis (via 49-vertically transverse to the longitudinal center axis).

Regarding claim 20, Dallman teaches the implement control system includes a first end and a second end defining a longitudinal direction therebetween, a first side and a second side defining a transverse direction therebetween, a top and a bottom defining a .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallman (2003/0154704).

Regarding claim 13, Dallman teaches the invention as described above but fails to teach the at least one function switching mechanism is a button; and wherein switching, via the at least one function switching mechanism, the function of the control from the first mode to at least one of (i) the second mode; and (ii) the third mode is accomplished by depressing the button (33).  The examiner takes official notice that using a button instead of a switch is old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a button for the switch of Dallman as it is obvious to substitute one known element for another known element to yield predictable results.


Allowable Subject Matter
Claims 5-6, 10, 15-17, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 29, 2021